VAUGHN, Judge.
Plaintiff contends that the Court erred in granting defendants’ motion for a directed verdict. This contention has merit. The question presented by defendants’ motion is whether when considered in the light most favorable to plaintiff, the evidence is sufficient for submission to the jury. Kelly v. International Harvester Co., 278 N.C. 153, 179 S.E. 2d 396; Sink v. Sink, 11 N.C. App. 549, 181 S.E. 2d 721. Our conclusion that plaintiff’s evidence was sufficent to withstand defendants’ motion is supported by the opinions in McKinnon v. Motor Lines, 228 N.C. 132, 44 S.E. 2d 735 and Smith v. Metal Co., 257 N.C. 143, 125 S.E. 2d 377. In McKinnon, plaintiff drove his automobile into the back of a slow-moving or stalled truck operated by defendant’s employer. It was dark and the truck displayed no rear lights. Plaintiff asserted that he had been blinded by oncoming lights, could only see the right edge of the road, and did not see the truck prior to the accident. The evidence indicated that plaintiff traveled a minimum of 100 feet during a period of several seconds while blinded. The Court observed that while it conceded defendants were negligent, there was also evidence of plaintiff’s contributory negligence. Referring to plaintiff, the Court stated that “ [b] oth his vision and his prevision seem to have failed him at one and the same time. Such is the stuff of which wrecks are made. The conclusion seems inescapable that the driver of the McKinnon car omitted to exercise reasonable care for his own and his companion’s safety . ...” In Smith, plaintiff was also blinded by the lights of an approaching vehicle and drove into an unlighted parked truck. Plaintiff drove 243.5 feet while blinded, and the range of his headlights was about 200 feet. In finding plaintiff contributorily negligent, the Court reasoned that either plaintiff was within 200 feet (the range of his vision) of the parked vehicle when blinded, in which case he should have seen the truck, or else he was *419more than 200 feet away when blinded and thus traveled over 200 feet while blinded.
In the present ease, the evidence would permit, but not compel, several possible findings by the jury. The jury could have disbelieved defendant’s testimony that he was blinded. It could have determined that defendant should have seen the parked car, even though it might have been improperly parked. It could have found that upon being blinded, defendant should not have attempted to continue traveling at the same rate of speed. It was for the jury to determine whether defendant had exercised reasonable care under the circumstances.
Citing Keener v. Beal, 246 N.C. 247, 98 S.E. 2d 19, defendants contend that a driver should not be required to anticipate that an unlighted vehicle will be parked in the roadway. The law, however, “charges a nocturnal motorist, as it does every other person, with a duty of exercising ordinary care for his own safety.” Keener v. Beal, supra, citing Chaffin v. Brame, 233 N.C. 377, 64 S.E. 2d 276. Assuming that a vehicle was improperly parked, Beal and similar cases do not absolve other drivers of the duty to keep a “lookout.” While operating an automobile, driver must endeavor to become aware of any obstructions in his direction of travel and is deemed to have seen that which through the exercise of due care he ought to have seen. Keener v. Beal, supra; Chaffin v. Brame, supra; Wall v. Bain, 222 N.C. 375, 23 S.E. 2d 330.
The judgment granting defendants’ motion for directed verdict is
Reversed.
Judges Moréis and Baley concur.